Exhibit 10.1.1

SUPPLEMENT

TO

AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT

OF

EVERCORE LP

This Supplement (this “Supplement”) to the Amended and Restated Limited
Partnership Agreement, dated as of August 7, 2006 (the “Agreement”), of Evercore
LP, a Delaware limited partnership (the “Partnership”) by and among Evercore
Partners Inc., a Delaware corporation, as general partner of the Partnership
(the “General Partner”), and the Limited Partners (as defined therein) of the
Partnership, is made as of the 7th day of August, 2006.

W I T N E S S E T H

WHEREAS, the General Partner has determined to supplement the Agreement as set
forth herein; and

WHEREAS, this Supplement does not adversely affect any Limited Partner’s Units
in any material respect.

NOW THEREFORE:

(1) Capitalized Terms. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Agreement.

(2) Supplement to Agreement. The Agreement is hereby supplemented as follows:

(a) Notwithstanding anything to the contrary set forth in the Agreement (with
the exception of Section 8.07 thereof, which shall apply in each case) and in
addition to any other Transfers that may be permitted therein, at any time
following the first underwritten public offering of shares of Class A Common
Stock, if any, consummated subsequent to the IPO (such subsequent underwritten
public offering, the “Subsequent Offering”) (i) Roger C. Altman or his Related
Partner may, without the authorization of or notice to the Equity Committee,
Transfer Vested Initial Units having an aggregate value of $10 million (such
value determined based on the market price of the Class A Common Stock at the
time of Transfer) to one or more Charities (such Charities, “Altman Charitable
Donees”) or exchange such Vested Initial Units for shares of Class A Common
Stock for onward Transfer to such Altman Charitable Donees and (ii) such Altman
Charitable Donees may, without the authorization of or notice to the Equity
Committee, freely Transfer such Vested Initial Units or such shares of Class A
Common Stock to any other Person; provided, that Roger C. Altman shall not have
at the time of any such Transfer ceased to be employed by, or to serve as a
director of, the General Partner, the Partnership or any of its subsidiaries
other than as a result of death, disability or retirement in the ordinary
course.

(b) Transfers of shares of Class A Common Stock by Altman Charitable Donees
pursuant to clause (a) above shall be subject to (i) reasonable periodic volume
limitations



--------------------------------------------------------------------------------

that may be imposed by the Equity Committee to minimize disruption in the
trading of the Class A Common Stock and (ii) lock-up periods, if any, imposed by
the underwriters of any underwritten public offering of shares of Class A Common
Stock.

(c) Should the Equity Committee offer Roger C. Altman, his Related Partner
and/or the Altman Donees the opportunity to participate in one or more public
offerings of shares of Class A Common Stock subsequent to the Subsequent
Offering (“Additional Subsequent Offerings”), the aggregate value of the Vested
Initial Units and shares of Class A Common Stock that may be Transferred by
Roger C. Altman, his Related Partner and/or the Altman Donees pursuant to clause
(a) above shall thereafter be reduced by the aggregate value of the Vested
Initial Units and shares of Class A Common Stock as to which such participation
was offered (such value determined based on the initial public offering price
per share of the Class A Common Stock in each such Additional Subsequent
Offering); provided that no such offer of participation shall in any way affect
any Transfer effected prior to such offer.

(3) Governing Law. This Supplement shall be governed by, and construed in
accordance with, the law of the State of Delaware.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be duly
executed and attested, all as of the date first above written.

 

EVERCORE PARTNERS INC. By:  

/s/ Austin M. Beutner

Name:   Austin M. Beutner Title:   President and Co-Chief Executive Officer

Acknowledged:

 

EVERCORE LP By:   Evercore Partners Inc., its General Partner By:  

/s/ Austin M. Beutner

Name:   Austin M. Beutner Title:   President and Co-Chief Executive Officer

 

3